DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 2 and 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication by Argoitia et al (US 2003/0190473 A1).
Argoitia et al teaches a structural color multilayer structure that is comprised of a core layer (52, Figure 6A), a dielectric layer (54a) extending across the core layer and an absorber layer (56a), which may comprises tungsten (please see paragraph [0113]) extending across the dielectric layer with interface therebetween.   Argoitia et al teaches explicitly that by having the dielectric layer comprises layer material with refractive index greater than 2.0 and an optical thickness of 1-2 QW (i.e. quarter wavelength of a desired wavelength), the multilayer structure interference effect of the multilayer structure.  It is therefore either implicitly true or obvious modification by one skilled in the art to make the dielectric layer of the multilayer structure including a dielectric material such as titanium oxide (with refractive index 2.0, please see paragraph [0098]), and having an optical thickness of 1 to 2 QW, (please see paragraph [0057]) to make the structural color multilayer structure with non-color shifting for the benefit of making the multilayer with omnidirectional property.  
With regard to claims 2 and 4, Argoitia et al teaches that the core layer is aluminum and has a thickness in the range of 10 nm to 200 nm, (please see paragraphs [0097] and [0101]).  
With regard to claims 5-6, Argoitia et al teaches that the dielectric layer is titanium dioxide, (please see paragraph [0098]).  Argoitia et al teaches that the dielectric layer has an optical thickness in the range of 1 to 2 QW, (please see paragraph [0057]), in order for the multilayer structure to show no color shifting effect.  
With regard to claim 7, Argoitia et al teaches that the absorber layer comprising tungsten has a thickness of 3 nm to 50 nm or 5 nm to 20 nm, (please see paragraphs [0113] and [0115]).  
With regard to claim 8, Argoitia et al teaches that the omnidirectional structural color multilayer structure consist essentially an aluminum core layer (52, Figure 6A), a titanium dioxide dielectric layer (54a) extending across the core layer and a tungsten absorber layer (56a) extending across the dielectric layer with an interface therebetween, (please see paragraphs [0097], [0098], [0106] to [0113]).  
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Argoitia et al as applied to claim 1 above, and further in view of the patent issued to Phillips et al (PN. 5,571,624).
The omnidirectional structural color multilayer structure taught by Argoitia et al as described in claim 1 above has met all the limitations.  
With regard to claim 3, since Argoitia et al teaches the multilayer structure has identical structure as the instant application, specifically with an interface between the dielectric layer (54a, Figure 6A) and the tungsten absorber layer (56a), it is implicitly true and by the same way as the instant application, that the interface has a near-zero electric field at a first incident electromagnetic wavelength and a large electric field at a second incident electromagnetic wavelength wherein the second incident electromagnetic wavelength does not equal to the first incident electromagnetic wavelength.  
This reference however does not teach explicitly that the multilayer structure has a narrow reflection band of less than 300 nanometers when viewed from angles between 0 and 45 degrees.  Phillips et al in the same field of endeavor teaches a multilayer structure for a single color with non-shifting in color wherein the multilayer structure has a core layer, (67, Figure 6), a dielectric titanium dioxide layer (68) extends across the core layer and an absorber layer (69) extends across the dielectric layer, (please see column 6, lines 1-18).  The single color spectrum implicitly means that the reflection band is a narrow band less than 300 nanometers since the visible wavelengths spectrum has a wavelength spectrum in the range of 400 nanometers to 700 nanometers and including 7 different colors, which implicitly requires each color band to have a bandwidth less than 300 nanometers.  It would then have been obvious to one skilled in the art to apply the teachings of Phillips et al to modify or to demonstrate that the multilayer structure of .  

Claim 9, and 11-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication by Argoitia et al (US 2003/0190473 A1).
Argoitia et al teaches a structural color multilayer structure that is comprised of a core layer (152, Figure 6B), a dielectric layer (154a) extending across the core layer, an absorber layer (156a), which may comprises tungsten (please see paragraph [0113]) extending across the dielectric layer with an interface therebetween and a second dielectric layer (158a) extending across the tungsten absorbing layer with a second interface therebetween.   Argoitia et al teaches explicitly that by having the dielectric layers comprises layer material with refractive index greater than 2.0 and each has an optical thickness of 1-2 QW (i.e. quarter wavelength of a desired wavelength), the multilayer structure would produce low or no color shifting as the viewing angle changes, (please see paragraph [0057]).  It is well-known in the art that the color shifting as viewing angle changes is the result of the interference effect of the multilayer structure.  It is therefore either implicitly true or obvious modification to one skilled in the art to make the dielectric layers of the multilayer structure including a dielectric material such as titanium oxide (with refractive index 2.0, please see paragraph [0098]), and having an optical thickness of 1 to 2 QW, (please see paragraph [0057]) to make the structural color multilayer structure with non-color shifting for the benefit of making the multilayer with omnidirectional property.  
With regard to claims 11 and 14, Argoitia et al teaches that the core layer is aluminum and with a thickness in the range of 10 nm to 200 nm, (please see paragraphs [0097] and [0101]).  

With regard to claim 16, Argoitia et al teaches that the absorber layer comprising tungsten has a thickness of 3 nm to 50 nm or 5 nm to 20 nm, (please see paragraphs [0113] and [0115]).  
With regard to claim 18, Argoitia et al teaches that the omnidirectional structural color multilayer structure consist essentially an aluminum core layer (152, Figure 6B), a titanium dioxide dielectric layer (154a) extending across the core layer, a tungsten absorber layer (156a) extending across the dielectric layer with an interface therebetween, and a second titanium dioxide dielectric layer (158a) extending across the tungsten absorber layer with a second interface therebetween (please see paragraphs [0097], [0098], [0113], [0123] to [0128]).  

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Argoitia et al as applied to claim 9 above, and further in view of the patent issued to Phillips et al (PN. 5,571,624).
The omnidirectional color structural multilayer structure taught by Argoitia et al as described in claim 9 above has met all the limitations.  
With regard to claim 10, since Argoitia et al teaches the multilayer structure has identical structure as the instant application, specifically with an interface between the dielectric layer (154a or 158a, Figure 6B) and the tungsten absorber layer (156a), it is implicitly true and by the 
This reference does not teach explicitly that the multilayer structure has a narrow reflection band of less than 300 nanometers when viewed from angles between 0 and 45 degrees.  Phillips et al in the same field of endeavor teaches a multilayer structure for a single color with non-shifting in color wherein the multilayer structure has a core layer, (67, Figure 6), a dielectric titanium dioxide layer (68) extends across the core layer and an absorber layer (69) extends across the dielectric layer, (please see column 6, lines 1-18).  The single color spectrum implicitly means that the reflection band is a narrow band less than 300 nanometers since the visible wavelengths spectrum is in the range of 400 nanometers to 700 nanometers and has 7 different color bands, which requires that each color band being less than 300 nanometers.  It would then have been obvious to one skilled in the art to apply the teachings of Phillips et al to modify or to demonstrate that the multilayer structure of Argoitia et al to or indeed have a single narrow color band less than 300 nm for the benefit of making the multilayer structure has desired color effect.  

Claim 1-5, and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US patent issued to Bradley et al (PN. 6,157,489).
Bradley et al teaches a nonshifting color interference film serves as the omnidirectional structural color multilayer structure that is comprised of a core layer (22, Figure 1), a dielectric 
Bradley et al teaches that the absorber layer may comprise chromium or tungsten, (please see column 4, lines 34-48).  It would then have been obvious to one skilled in the art to alternatively make the nonshifting interference film utilizes an art well known absorber layer material, i.e. tungsten, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended used as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. 
 With regard to claims 2 and 4, Bradley et al teaches that the core layer is aluminum and with a thickness in the range of 50 nm to 100 nm, or 80 nm, (please column 5, lines 18-22 or column 10, lines 26-27).  
With regard to claim 3, since Bradley et al teaches the multilayer structure has identical structure as the instant application, including an interface between the dielectric layer (24, Figure 1) and the tungsten absorber layer (26), it is implicitly true and the same way as the instant application, that this interface has a near-zero electric field at a first incident electromagnetic wavelength and a large electric field at a second incident electromagnetic wavelength wherein the second incident electromagnetic wavelength not equal to the first incident electromagnetic wavelength.  
Bradley et al further teaches that the nonshifting color interference film is for single color (such as magenta), with nonshifting magenta-to-magenta color properties, (please see column 10, lines 30-32).  This means the interference film has a narrow reflection band that is less than 300 nanometers when viewed from angles between 0 and 45 degrees.   It is noted that since the visible wavelength spectrum is in the range of 400 nanometers to 700 nanometers with 7 
With regard to claim 5, Bradley et al teaches that the dielectric layer may include titanium dioxide, (please see Table 1).  
With regard to claim 7, Bradley et al teaches that the absorber layer that comprises tungsten may have a thickness of 5 nm to 15 nm, (please see column 4, lines 32-48, and column 10, lines 22-25).  
With regard to claim 8, Bradley et al teaches that the omnidirectional structural color multilayer structure consist essentially an aluminum core layer (22, Figure 1), a titanium dioxide dielectric layer (24) extending across the core layer and a tungsten absorber layer (26) extending across the dielectric layer with an interface therebetween, (please see column 4 and column 10).  

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bradley et al as applied to claim 1 above, and further in view of the US patent application publication by Argoitia  et al (US 2003/0190473 A1).
The omnidirectional color structural multilayer structure taught by Bradley et al as described in claim 1 above has met all the limitations.  
With regard to claim 6, Bradley et al teaches that when the dielectric layer has an optical thickness between 2 and 9 QWOT, (quarter wavelength optical thickness), the interference film may has color shifting properties, it however does not teach explicitly that the optical thickness is less than 2 QWOT.  
Argoitia et al in the same field of endeavor teaches a omnidirectional color structural multilayer, having core layer/dielectric layer/absorber layer, (please see Figure 6A), wherein by  interference effect of the multilayer structure.  It would then have been obvious to one skilled in the art to apply the teachings of Argoitia et al to make the dielectric layer having an optical thickness of 1 to 2 QW for the benefit of ensuring the nonshifting interference film has a good nonshifting in color property.  

Claim 9-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US patent issued to Bradley et al (PN. 6,157,489) in view of the US patent application publication by Argoitia et al (US 2003/0190473 A1).
Bradley et al teaches a nonshifting color interference film serves as the omnidirectional structural color multilayer structure that is comprised of a core layer (22, Figure 1), a dielectric layer (24) extending across the core layer and an absorber layer (26), extending across the dielectric layer with interface therebetween, (please see column 4 and 10).  
Bradley et al teaches that the absorber layer may comprise chromium or tungsten, (please see column 4, lines 34-48).  It would then have been obvious to one skilled in the art to alternatively make the nonshifting interference film utilizes an art well known absorber layer material, i.e. tungsten, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended used as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. 

With regard to claim 10, since Bradley et al teaches the multilayer structure has identical structure as the instant application, including an interface between the dielectric layer (24, Figure 1) and the tungsten absorber layer (26), it is implicitly true and the same way as the instant application, that this interface has a near-zero electric field at a first incident electromagnetic wavelength and a large electric field at a second incident electromagnetic wavelength wherein the second incident electromagnetic wavelength not equal to the first incident electromagnetic wavelength.  
Bradley et al further teaches that the nonshifting color interference film is for single color (such as magenta), with nonshifting magenta-to-magenta color properties, (please see column 10, lines 30-32).  This means the interference film has a narrow reflection band that is less than 300 nanometers when viewed from angles between 0 and 45 degrees.   It is noted that since the visible wavelength spectrum is in the range of 400 nanometers to 700 nanometers with 7 
With regard to claims 11 and 14, Bradley et al teaches that the core layer is aluminum and with a thickness in the range of 50 nm to 100 nm, or 80 nm, (please column 5, lines 18-22 or column 10, lines 26-27).  

With regard to claims 12 and 13, Bradley et al teaches that the dielectric layers may include titanium dioxide, (please see Table 1).  
With regard to claims 15 and 17, Bradley et al teaches that when the dielectric layer has an optical thickness between 2 and 9 QWOT, (quarter wavelength optical thickness), the interference film may has color shifting properties, it however does not teach explicitly that the optical thickness is less than 2 QWOT.  Argoitia et al teaches that by  making the dielectric layer comprising layer material with refractive index greater than 2.0 and an optical thickness of 1-2 QW (i.e. quarter wavelength of a desired wavelength), the multilayer structure would produce low or no color shifting as the viewing angle changes, (please see paragraph [0057]).  It is well-known in the art that the color shifting as viewing angle changes is the result of the interference effect of the multilayer structure.  It would then have been obvious to one skilled in the art to apply the teachings of Argoitia et al to make the dielectric layer having an optical thickness of 1 to 2 QW for the benefit of ensuring the nonshifting interference film has a good nonshifting in color property.  
With regard to claim 16, Bradley et al teaches that the absorber layer that comprises tungsten may have a thickness of 5 nm to 15 nm, (please see column 4, lines 32-48, and column 10, lines 22-25).  
.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim either is anticipated by, or would have been obvious over, the reference claim. See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,690,823. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim a multilayer stack that is comprised of a core layer, a dielectric layer extending across the core layer and an absorber layer extending across the dielectric layer with an interface therebetween.  The cited patent (‘823) does disclose the absorber layer is a tungsten absorber layer.  

Claims 9-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,788,608 in view of patent issued to Bradley et al (PN. 6,157,489). The cited patent (‘608) discloses an omnidirectional structural .  

Claims 9-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,870,740 in view of patent issued to Bradley et al (PN. 6,157,489).  The cited patent (‘740) discloses an omnidirectional structural color multilayer thin film that is comprised of a reflector, a dielectric layer extending over the reflector layer, an absorber layer extending over the dielectric layer and an outer oxide or dielectric layer extending over the absorber layer.   The claims in the cited patent (‘740) however do not teach explicitly that the absorber layer is a tungsten absorber layer.  Bradley et al in the same field of endeavor teaches that tungsten is a known absorber layer material that may be used in multilayer stack, (please see column 4, lines 32-42).  It is within general level in the art to use art well-known suitable material for the omnidirectional multilayer stack.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309.  The examiner can normally be reached on M-TH 9:00AM-4:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/            Primary Examiner, Art Unit 2872